DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1–7 are pending in the present application. Claims 1, 4, and 5 have been amended in the amendment filed January 22nd, 2021, whereas claims 2–3 and 6–7 remain original.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 1, 4, and 5 filed on January 22nd, 2021 are accepted.
The objections to claims 1, 4, and 5 for minor informalities are withdrawn in view of the amendments. 
The rejections of claim 1 under 35 U.S.C. 112(b) is maintained because Applicant has not further defined the structure of the point source itself. Stating that the point source is in a first housing portion at a fixed location describes the structure of the surroundings but does not impart any specific structure to the point source itself. Based on the figures, it is recommended to state that the point source is a rod or an element extending through the first portion or housing. 

Response to Arguments
Applicant’s Remarks filed on January 22nd
The Office notes that Applicant has not addressed the rejection of claim 4 in view of Pinholt, which the Office would have maintained if the limitations were not amended. In view of the amended limitations, the Office proposes Pinholt in view of new prior art Ovshinsky to teach both claims 1 and 4.
Claim Rejections - 35 USC § 102
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stanford Ovshinsky, US 3066203 A (hereinafter “Ovshinsky”).
Regarding claim 1, Ovshinsky discloses an electro-technical device, comprising: 

    PNG
    media_image1.png
    281
    539
    media_image1.png
    Greyscale

a point source supplied with an input signal; (Ovshinsky Fig. 1 point source 22/28: )
a first portion electrically isolated from a second portion (left and right housings 20, respectively), the point source being fixed relative to and disposed within the first portion (point source 22/28 is fixed within left housing 20); and 
a movable conductor (Col. 3 ll. 10-11: ball 23/27) connected to the first portion (ball 23/27 can be electrically attracted and connect to the left housing 20) and being responsive to an electric field generated by the point source to move away from the point source and contact the (Col. 2 ll. 52-69, Col. 3 ll. 15-39: when an electric field moves the ball 23/27 to the right side, it completes a circuit 31 by engaging contacts 25 and 26).

Regarding claim 4, Ovshinsky discloses a method of making an electro-technical device, comprising: 
forming a first housing portion; (Fig. 1 left housing 20; Col. 2 ll. 52-69)
connecting a movable conductor to the first housing portion; (Col. 3 ll. 10-11: ball 23/27 can be electrically attracted and connect to the left housing)
inserting a point source into the first housing portion at a fixed location and spaced from the movable conductor, the point source being supplied with an input signal; (Fig. 1; point source 22/28 is inserted and fixed within left housing 20 and may be spaced from movable conductor ball 23/27)
providing a second housing portion opposite to and electrically isolated from the first housing portion, (Fig. 1; the right second housing portion 20 is electrically isolated because it is made of insulating material)
wherein the movable conductor is responsive to an electric field generated by the point source to move away from the point source and contact the second portion to complete a circuit and send out a control signal (Col. 2 ll. 52-69, Col. 3 ll. 15-39:  Please refer to the discussion of claim 1).
Claim Rejections - 35 USC § 103
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pater Pinholt*, US 6034339 A
Regarding claim 1, Pinholt discloses an electro-technical device, comprising: 

    PNG
    media_image2.png
    409
    817
    media_image2.png
    Greyscale

a point source supplied with an input signal; (Fig. 1 contact electrode 9)
a first portion activation electrode 7 electrically isolated from a second portion (activation electrode 8- silicon oxide layers 11 are insulate the portions from each other), the point source being fixed relative to and disposed within the first portion (electrode 9 is fixed and disposed within 8); and 
a movable conductor (diaphragm 6) connected to the first portion (6 is physically connected at ends of the first portion 8) and being responsive to an electric field generated by the point source to move away from the point source and contact the second portion and send out a control signal (Fig. 3; Col. 5 ll. 5-20: diaphragm 6 can be made to move away from contact electrode 9 toward the second portion 7 as shown in Fig. 3, which becomes a control signal through a load Z as shown in Fig. 3).

    PNG
    media_image3.png
    216
    442
    media_image3.png
    Greyscale

However Pinholt fails to teach completing a circuit when contacting the second portion because instead a circuit is opened.
Ovshinsky teaches a movable conductor which completes a circuit rather than opens a circuit when moving away from a point source (Ovshinsky Figs. 2-5: when movable conductor ball 23/27 is responsive to an electric field, it moves to the right completing a separate circuit made with contacts 25/26).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique of Ovshinsky’s separate contact circuit to reverse the function of the circuit of Pinholt from opening to closing when the diaphragm makes contact to the second portion. According to Ovshinsky, it is desired “in general, to provide devices which respond to known signals for producing an expected result which is simple in construction, positive in operation, and economical of manufacture”.
  
Regarding claim 4, Pinholt discloses a method of making an electro-technical device, comprising: 
forming a first housing portion; (Figs. 1,9a, Cols. 7-8 Tables 9.1,9.2: a lower substrate 3 having a contact 15 is formed as a first housing portion)
(Figs. 1,9g, Cols. 7-8 Table 9.3: a movable conductor layer, diaphragm 6, is connected to the first portion 3 by being sandwiched in between)
inserting a point source into the first housing portion at a fixed location and spaced from the movable conductor, the point source being supplied with an input signal; (Figs. 1,9a-9f, Cols. 7-8 Tables 9.1,9.2: contact electrode 9, the upper portion of 15, is inserted into a fixed location of the first housing portion 3 such that it is spaced apart from the diaphragm 6 when it is connected)
providing a second housing portion opposite to and electrically isolated from the first housing portion, (Figs. 1,9g, Cols. 7-8 Table 9.3: a second upper substrate housing portion 2 is provided on top of the first housing portion 3 and movable conductor 6)
wherein the movable conductor is responsive to an electric field generated by the point source to move away from the point source and contact the second portion and send out a control signal (Fig. 3; Col. 5 ll. 5-20: please refer to claim 1 in view of Pinholt).
However Pinholt fails to teach completing a circuit when contacting the second portion because instead a circuit is opened.
Ovshinsky teaches a movable conductor which completes a circuit rather than opens a circuit when moving away from a point source (Ovshinsky Figs. 2-5: please refer to the discussion of claim 1 in view of Pinholt and Ovshinsky).
Please refer to the same obviousness motivation of claim 1.

Regarding claims 2 and 5, Pinholt modified by Ovshinsky discloses the electro-technical device according to claims 1 and 4, respectively, wherein the movable conductor is a metallic film (Pinholt Col. 4 ll. 57-64: a movable diaphragm sheet may be made of aluminum or copper).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pinholt in view of Ovshinsky, and further in view of Lindsay Friend et al*, US 3009032 A (hereinafter “Friend”).
Regarding claims 3 and 6, Pinholt modified by Ovshinsky discloses the electro-technical device according to claims 1 and 4, respectively, however they fail to disclose the input signal is representative of one of a signal from a temperature sensor, a pressure sensor or a flow sensor.
Friend in Fig. 1 teaches an analogous relay-type device, 
wherein the input signal is representative of one of a signal from a temperature sensor, a pressure sensor or a flow sensor (Friend Col. 1 ll. 9-13: the electrical contacts make or break an electric circuit in response to changes in ambient pressure, signifying a pressure senor providing the input signal).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique of an input signal from a pressure sensor, taught by Field, to the base device of Pinholt modified by Ovshinsky. A pressure switch would have provided a specific use to the base device of James, such as monitoring changes in ambient pressure.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pinholt in view of Ovshinsky, and further in view of Christopher Tabor et al*, US 10129975 B1 .
Regarding claim 7, Pinholt modified by Ovshinsky discloses the method according to claim 4, however they fail to teach the first housing portion, the second housing portion and the movable conductor are made from metal by 3-D digital printing.
Tabor teaches that metal parts in relay switches may be made from additive manufacturing (Tabor Col. 15 ll. 1-11: electronic switches and relays may be manufactured using gallium liquid metal and 3-D printing of liquid metals).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Tabor of 3-D digital printing to the manufacture of the parts of Pinholt modified by Ovshinsky. According to Tabor, electronic switches and relays may be manufactured using gallium liquid metal and liquid gallium is convenient for the 3-D printing of liquid metals. This would have reduced manufacturing steps.

Conclusion
It is suggested to add that the movable conductor is physically attached to the first housing to distinguish over Ovshinsky, and that it is electrically connected to the first housing, to distinguish over Pinholt. In addition, it is suggested to label the portions in claim 1 as housings, similar to claim 4, to distinguish over combinations with other prior arts.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646